Howell, J.
This is a suit for rent according to a written lease of certain premises to Mrs. Killmartin, with J. B. Davis as security.
It is shown by competent evidence that Mrs. Killmartin was a married woman, and the house broker who negotiated the lease for plaintiff knew this fact. She was not authorized to make the contract of lease or to stand in judgment, nor is it shown that she was pursuing a separate business for herself. The judgment, therefore, as rendered adversely to the plaintiff, is correct.
Judgment affirmed.